723 A.2d 943 (1999)
157 N.J. 187
Edmund T. KARAM and Barbara Karam, husband and wife, Plaintiffs-Appellants,
and
Peter Dibiagio and Laura Dibiagio, husband and wife, Intervenors-Appellants,
v.
STATE of New Jersey, DEPARTMENT OF ENVIRONMENTAL PROTECTION, Robert C. Shinn, Commissioner of the Department of Environmental Protection, Defendants-Respondents,
and
Chicago Title Insurance Company, a Corporation, Defendant.
Supreme Court of New Jersey.
Argued February 1, 1999.
Decided February 24, 1999.
*944 Richard M. Hluchan, Voorhees, for plaintiffs-appellants (Levin & Hluchan, attorneys; Richard S. Morrison, on the briefs).
Alyssa Pearlman Wolfe, Deputy Attorney General, for defendants-respondents (Peter Verniero, Attorney General of New Jersey, attorney; Mary C. Jacobson, Assistant Attorney General, of counsel).
Michael J. Gross, Middletown, submitted a brief on behalf of amicus curiae, National Association of Home Builders (Giordano, Halleran & Ciesla, attorneys).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in Judge Baime's opinion of the Appellate Division, reported at 308 N.J.Super. 225, 705 A.2d 1221 (1998).
For affirmanceChief Justice PORITZ and Justices HANDLER, POLLOCK, O'HERN, GARIBALDI, STEIN, and COLEMAN7.
OpposedNone.